     UNITED STATES BANKRUPTCY COURT
     FOR THE DISTRICT OF NEW JERSEY

     McCABE, WEISBERG & CONWAY, LLC                                     Order Filed on February 20, 2020
     By: Lauren M. Moyer, Esq. (Atty.                                   by Clerk
                                                                        U.S. Bankruptcy Court
     I.D.#LM2332)                                                       District of New Jersey
     216 Haddon Avenue, Suite 201
     Westmont, NJ 08108
     856-858-7080
     Attorneys for Movant: Lakeview Loan
     Servicing, LLC
     IN re:                                            Case No.: 19-10706-ABA
                                                       Chapter: 13
     Nelson I Antonio aka Pedro I Antonio aka Pedro    Judge: Andrew B. Altenburg Jr.
     I Antonio De Los Santos aka Pedro Antonio De
     Los Santos
            Debtor



           Recommended Local Form                       ☒    Followed           ☐     Modified



                       ORDER RESOLVING MOTION TO VACATE STAY
                                  WITH CONDITIONS

           The relief set forth on the following pages, numbered two (2) through three (3) is

    hereby ORDERED




DATED: February 20, 2020
Applicant:                             Lakeview Loan Servicing, LLC.
Applicant's Counsel:                   Lauren M. Moyer, Esq.
Property Involved ("Collateral")       14 Kay Lane, Sicklerville, New Jersey 08081
Relief Sought:          ☒    Motion for relief from the automatic stay
                        ☐    Motion to dismiss
                        ☐   Motion for prospective relief to prevent imposition of     automatic stay
                        against the collateral by debtor's future bankruptcy filings

For good cause shown, it is ORDERED that the Applicant's Motion(s) is (are) resolved, subject to
the following conditions:

1.     Status of post-petition arrearages:

       :   The Debtor is overdue for 4 months, from October 1, 2019 to January 1, 2020

       :   The Debtor is overdue for 4 payments at $1,601.11 per month.

       :   The Debtor has funds in suspense in the amount of $1,314.04
       Total Arrearages Due: $5,090.40
2.     Debtor must cure all post-petition arrearages, as follows:

       :   Beginning on February 1, 2020, regular monthly mortgage payment shall continue to be
           made in the amount of $1,804.54.

       :   The amount of $5,090.40 shall be capitalized in the debtor's Chapter 13 plan. The
           mortgagee’s allowed secured claim shall be amended to include the capitalized post-
           petition payments listed in this Order to the Proof of Claim as filed. As a result of such
           capitalization, the Standing Chapter 13 Trustee shall adjust his/her records accordingly
           and make revised disbursements.
3.     Payments to the Secured Creditor shall be made to the following address(es):

       :         Regular monthly payment:         Lakeview Loan Servicing, LLC.
                                                  3637 Sentara Way, Suite 303
                                                  Virginia Beach, BA 23452
       9         Monthly cure payment:            Same as above

4.     In the event of Default:

       :         If the Debtor fails to make the immediate payment specified above or fails to make
       any regular monthly payment or the additional monthly cure payment within thirty (30) days
       of the date the payments are due, then the Secured Creditor may obtain an Order Vacating the
       Automatic Stay as to the Collateral by filing, with the Bankruptcy Court, a Certification
       specifying the Debtor's failure to comply with this Order. At the time the Certification is
                                                                                                P a g e |2
     filed with the court, a copy of the Certification shall be sent to the Chapter 13 Trustee, the
     Debtor and the Debtor's attorney.
     9       If the bankruptcy case is dismissed, or if the automatic stay is vacated, the filing of a
     new bankruptcy case will not act to impose the automatic stay against the Secured Creditor's
     opportunity to proceed against its Collateral without further Order of the Court.
5.   In the event the Debtor converts his/her case to a Chapter 11, the terms of the Order shall
     remain in full force and effect. In the event that the Debtor converts his/her case to a Chapter
     7, Debtor shall cure all pre-petition and post-petition arrears within ten (10) days of
     conversion. Failure to cure the arrears shall constitute an event of default under this Order
     and Movant may certify default as set forth in paragraph 4 of this order.
6.   Award of Attorneys' Fees:

     :      The Applicant is awarded attorney fees of $350.00 and costs of $181.00.
             The fees and costs are payable:

                     :       through the Chapter 13 plan.

     9       Attorneys' fees are not awarded.




                                                                                               P a g e |3
